Detailed Action
This action is in response to the amendment filed on July 15, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

                                  Response to Arguments
	Applicants argue in the July 15, 2021 amendment that: “I. The cited references fail to disclose; wherein: the client-side application comprises a web browser is without an active network connection.” Applicant further argues that “Nguyen, Wedel, and Grinstein, alone or in combination, do not disclose the features “wherein: . . . the instance of the client side data analysis artifact comprises a browser tab operating in a sandboxed environment within the web browser,” as amended. “The cited references fail to disclose: “wherein: . . . the local embedded database is compiled locally as an SQLite database through the instance of the client-side data analysis artifact.” 
	Applicant’s arguments have been considered, and an additional search and/or time was needed for reconsideration.  After further search and review of the references, the Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations. (According to applicant’s specification, [0015],] In some embodiments, the system comprises a stand-alone, end-user system without an active network connection.” Wedel teaches in the Abstract, [002], [0011], [0036], [0038], [0041] techniques which include displaying a user interface in a client program, the user interface having a plurality of controls, the plurality of controls including multiple types of controls, each control having a state; for each control in the plurality of controls. The client program renders a user interface through which a user can interact with the application. The user interface can contain one or more controls. Control is a user Can be compiled and deployed in any form, including as a stand-alone program i.e. no active network connection or as a module, component, subroutine, etc. 
	To further clarify the examiner notes that the client-side scripting code in Wedel can be embedded in the code for the Web page and/or stored as a separate file that is referenced by the code for the Web page. Any operations on the web page therefore does not require any communication with the server: This has been taught by Wedel in par. [0036]:  [0036] In one implementation of the system 100, as shown in FIG. 4, the client program 110 is a Web browser 420, the user interface 120 is a Web page 430, and the undo mechanism 140 is provided by a software framework 410 running in the Web browser 420. 
	According to applicant’s specification [0030], In some embodiments, the computing system may also store a result of the data analysis query in the local, embedded database. In some embodiments, the computing system may capture a current state of the local, embedded database, and export the state of the local, embedded database. Wedell teaches the framework code can include client-side low-level scripting code. The framework code can include client-side scripting code such as, for example, JavaScript or VBScript code. The framework code can be embedded in the code for the Web page or stored as a separate file that is referenced by the code for the Web page. In addition, Grinstein includes data tools which are designed to exchange data between external sources and internal framework data structures. Import tools read external data sources and create appropriate data structures. Export tools access the available framework data structures and write to various external data sources.

	Regarding independent claims 15 and 23, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
Regarding dependent claims 4-7, 9-10, 12-14 and 19-22 and 24-26, Applicant has not overcome the rejections and they are similarly rejected.

	Applicant is requested to review the teachings of the references and communicate any issues on the merits to examiner.  Further, the Examiner cites particular paragraphs and line numbers in the 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 2, 3, 8, 11 and 16-18 are cancelled. Claim 26 is new. 1, 4-7, 9-15 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 9,686,086 B1) in view of Grinstein (US 2010/0268691 A1) and further in view of Wedel (US 2005/0081105 A1).

Regarding claim 1, Nguyen discloses “A system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to: execute an instance of a client-side data analysis artifact, to analyze a dataset, (See Fig. 1-4 and Col. 2, lines 1-15) (Embodiments allow processing of data stored as in-memory distributed data structure in a parallel or distributed system across a plurality of processors. A data analysis system stores one or more in-memory distributed data structures, each in-memory distributed data structure stored across a plurality of processors of a parallel or distributed system. The data analysis system receives a request from a client device to create a uniform resource identifier (URI) for an in-memory distributed data structure. The URI can be provided by the client device to another client device, thereby allowing the other client device to access the in-memory distributed data structure. The client application executing on the client device 130 may be an internet browser that interacts with web servers executing on computer systems of the big data analysis system 100; allows users to interact with the big data analysis system 100 via browser applications or via web services.)

“receive a data analysis query, through the instance of the client-side data analysis artifact, to analyze the dataset; process the data analysis query using the local embedded database; store a result of the data analysis query in the local embedded database;” (See Col. 2, lines 17-24) (The data analysis system stores a plurality of in-memory distributed data structures. A client device can send a request to create a URI for referring to any one particular in-memory distributed data structures. The client device can provide the URI to other client devices that can access the in-memory distributed data structures. Each client device displays a result based on a distinct query. If the first client device updates the in-memory distributed data structure, the data analysis system pushes out distinct results to each of the client device that is displaying a result based on the in-memory distributed data structure.)
But, Nguyen does not explicitly disclose “the instance of the client-side data analysis artifact being executed in a client-side application, and comprising a local embedded database, wherein the client-side application comprises a web browser without an active network connection; the instance of the client-side data analysis artifact comprises a browser tab operating in a sandboxed environment within the web browser, and the local embedded database is compiled locally, through the instance of the client-side data analysis artifact;”

However, Wedel teaches “the instance of the client-side data analysis artifact being executed in a client-side application, and comprising a local embedded database, wherein the client-side application comprises a web browser without an active network connection; the instance of the client-side data analysis artifact comprises a browser tab operating in a sandboxed environment within the web browser, and the local embedded database is compiled locally, through the instance of the client-side data analysis artifact;” ” (See Abstract, [002], [0011], [0036], [0038], [0041] (According to applicant’s specification, [0015], ] In some embodiments, the system comprises a stand-alone, end-user system without an active network connection.” The techniques include displaying a user interface in a client program, the user interface having a plurality of controls, the plurality of controls including multiple types of controls, each control having a state; for each control in the plurality of controls. The client program renders a user interface through which a user can interact with the application. The user interface can contain one or more controls. Control is a user interface element through which a user interacts with, provides input to, or controls an application. Examples of controls are text fields, radio buttons, tables, trays, and drop-down menus etc. The undo mechanism can run in a web browser. as shown in FIG. 4, the client program 110 is a Web browser 420, the user interface 120 is a Web page 430, and the undo mechanism 140 is provided by a software framework 410 running in the Web browser 420. The framework code can include client-side low-level scripting code. The framework code can include client-side scripting code such as, for example, JavaScript or VBScript code. The framework code can be embedded in the code for the Web page 540 or stored as a separate file that is referenced by the code for the Web page 430. Can be compiled and deployed in any form, including as a stand-alone program i.e. no active network connection or as a module, component, subroutine, or other unit suitable.)

But, Nguyen does not explicitly disclose ““capture a state of the local embedded database; and export the captured state of local embedded database and export the captured state of the local embedded database to a remote database upon restoration of the active network connection”
However, Grinstein teaches “capture a state of the local embedded database; and export the captured state of local embedded database and export the captured state of the local embedded database to a remote database upon restoration of the active network connection” (See [0013], [0023], [0043], wherein the loaded tools include data visualization tools configured to enable graphic interaction with data, data analysis tool configured to manipulate and modify the data sets, import and export tools configured to receive and transmits the data sets, and/or external interface tools configure to enable the framework system to communicate with other third-party applications; configured to record interaction steps, restore internal system components to a previously recorded internal state, and replay actions, and a graphical interface configured to display views of session history as standard platform datasets that may be visualized and interacted with using standard or custom tools such as a session graph tool that displays a graph of all prior computing system states and enables return to any selected state. The data tools are designed to exchange data between external sources and internal framework data structures. Import tools read external data sources and create appropriate data structures. Export tools access the available framework data structures and write to various external data sources.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Nguyen (Distributed data framework for data analytics) with Grinstein (Universal Visualization Platform) and Wedel (Undoing user actions in a client program) in order to allow for a framework that provides flexibility, performance, and linked high-dimensional visualizations and interactive tools. The framework supplies a common foundation on which various visualization and analysis tools can be built. 

Regarding claim 4, Nguyen in view of Grinstein and further in view of Wedel teaches “The system of claim 1, wherein the instructions further cause to the system to: execute a second client-side data analysis artifact, the second client-side data analysis artifact being executed in a second client-side application, the second client-side data analysis artifact comprising a second local embedded database compiled as an SQLite database.” (FIG. 4 illustrates a process for collaborative processing based on a DDF between users. See also Wedel [0038], wherein the framework code can include client-side scripting code such as, for example, JavaScript or VBScript code. The framework code can be embedded i.e, SQLite in the code for the Web page 540 or stored as a separate file that is referenced by the code for the Web page 430.. See also, Grinstein [0143], wherein computer program can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment.)

Regarding claim 5, Nguyen in view of Grinstein and further in view of Wedel teaches “The system of claim 4, wherein the instructions when executed, further cause the system to: import from the remote database, the captured state of the local embedded database to the second client-side analysis artifact in response to user interaction through  the second client-side analysis artifact; and providing the captured state of the local embedded database as the second local embedded database” (See Col. 5, lines 46-52) (Data from the computer systems 120 of enterprise 110 that generate the data may be imported 155 into the computer systems that perform the big data analysis. See also Grinstein, [0013], [0023], [0043], wherein the loaded tools include data visualization tools configured to enable graphic interaction with data, data analysis tool configured to manipulate and modify the data sets, import and export tools configured to receive and transmits the data sets, and/or external interface tools configure to enable the framework system to communicate with other third-party applications; configured to record interaction steps, restore internal system components to a previously recorded internal state, and replay actions, and a graphical interface configured to display views of session history as standard platform datasets that may be visualized and interacted with using standard or custom tools such as a session graph tool that displays a graph of all prior computing system states and enables return to any selected state. The data tools are designed to exchange data between external sources and internal framework data structures. Import tools read external data sources and create appropriate data structures. Export tools access the available framework data structures and write to various external data sources.)

Regarding claim 6, Nguyen in view of Grinstein and further in view of Wedel teaches “The system of claim 5, wherein the instructions when executed, further cause the system to: receive a second data analysis query; process the second data analysis query using the second client-side data analysis artifact and the second local embedded database; and store a result of the second data analysis query in the second local embedded database, wherein a state of the second local embedded database is updated based on the result of the second data analysis query.” (See Col. 2, lines 14-16 and lines 24-27) (The other client device can use the URI to access the in-memory distributed data structure, for example, to execute queries and display results of the query via a user interface. Two in-memory distributed data structures may represent same data set. For example, two client devices may have to update a data set for processing and therefore may request the data analysis system to load separate copies of in-memory distributed data structures for the same data set. Embodiments allow processing of data stored as in-memory distributed data structure in a parallel or distributed system across a plurality of processors. See also, Grinstein, [0024], wherein the universal visual platform includes plug-in visualization and analysis tools, including local plug-in tools, distributed plug-in tools, and/or Web-based tools, model objects that store persistent internal states of the plug-in tools and framework components.)

Regarding claim 7, Nguyen in view of Grinstein and further in view of Wedel teaches “The system of claim 4, wherein the second client-side data analysis artifact comprises a second instance of the client-side data analysis artifact.” (See Col. 2, lines 51-59) (The data analysis system stores metadata that points at the in-memory distributed data structure. If the data analysis system receives a request to update the in-memory distributed data structure, the data analysis system provides the in-memory distributed data structure as an input to a function that returns a result representing the updated in-memory distributed data structure. The data analysis system modifies the metadata to point at the updated in-memory distributed data structure. See also, Grinstein, [0024], wherein the universal visual platform includes plug-in visualization and analysis tools, including local plug-in tools, distributed plug-in tools, and/or Web-based tools, model objects that store persistent internal states of the plug-in tools and framework components)

Regarding claim 9, Nguyen in view of Grinstein and further in view of Wedel teaches “The system of claim 7, wherein the second instance of the client-side data analysis artifact is executed in a second web browser tab.” (See Fig. 4, 130b; See also Grinstein [0023]-[0024], the universal visualization platform further includes a collection of View/Controller objects, including GUI widgets/tabs.)

Regarding claim 10, Nguyen in view of Grinstein and further in view of Wedel teaches “The system of claim 1, wherein the instructions cause the system to export the captured state of the local, embedded database to a file on the system.” (See Grinstein [0040], 0043]) (The framework supports four basic types of plug-in tools: visualization tools, analysis tools, data import and export tools, and external interface tools. The data tools are designed to exchange data between external sources and internal framework data structures. Export tools access the available framework data structures and write to various external data sources.)

Regarding claim 12, Nguyen in view of Grinstein and further in view of Wedel teaches “The system of claim 1, wherein the client-side data analysis artifact comprises a data visualization tool adapted to render the result of the data analysis query in at least one of a graphical manner or a tabular manner.” (See Grinstein, [0043]), [0023]-[0024]) (The universal visualization platform includes plug-in visualization and analysis tools, including at least one of: local plug-in tools, distributed plug-in tools, and Web-based tools, and model objects that store persistent internal states of the plug-in tools and framework components. The universal visualization platform further includes a collection of View/Controller objects, including GUI widgets/tabs. The data tools are designed to exchange data between external sources and internal framework data structures. Import tools read external data sources and create appropriate data structures. Export tools access the available framework data structures and write to various external data sources.

Regarding claim 13, Nguyen in view of Grinstein and further in view of Wedel teaches “The system of claim 10, wherein the instructions when executed, further cause the system to convert the file comprising data to which the data analysis query is applied to the captured state of the local embedded database.” (See Col. 19, lines 61-67) (In an embodiment, the analytics framework 230 receives a request to convert the shared document into a periodic report. The analytics framework 230 receives a schedule for generating the periodic report. The analytics framework 230 executes the code blocks of the shared document in accordance with the schedule. Accordingly, the analytics framework 230 updates the result portions of the shared document based on the latest execution of the code block.)

Regarding claim 14, Nguyen in view of Grinstein and further in view of Wedel teaches “The system of claim 1, wherein the system comprises a stand-alone, end-user system without the active network connection.” (See Col. 6, lines 14-17) (In another embodiment, the various entities interacting with each other, can use custom and/or dedicated data communications technologies instead of, or in addition to, the ones described. See also Grinstein [0143]: A computer program can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment.)

As per claim 15, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.

Regarding claim 19, Nguyen in view of Grinstein and further in view of Wedel teaches “The method of claim 15, wherein the generating of the one or more representations of the result of the data analysis query comprises at least one of a textual representation or graphical representation of the result of the data analysis query.” (FIG. 10 shows various charts 1010a, 1010b, and 1010c shown in the dashboard generated by the analytics framework 230. See also Col. 21, lines 56-59; a result portion may present results in text/tabular form or graphical form, for example as charts.)

Regarding claim 20, Nguyen in view of Grinstein and further in view of Wedel teaches “The method of claim 15, further comprising exporting a current state of the local, embedded database subsequent to processing the data analysis query to at least one of a local file or a remote datastore.” (See Fig. 1-7) (Embodiments allow processing of data stored as in-memory distributed data structure in a parallel or distributed/remote system across a plurality of processors. See also Grinstein [0143]: A computer program can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. A computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites.)

Regarding claim 21, Nguyen in view of Grinstein and further in view of Wedel teaches “The system of claim 1, wherein the instance of the client-side data analysis artifact is executed without accessing a remote database or server.” (See Grinstein: [0143]) (Computer program can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment. A computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites.)

Regarding claim 22, Nguyen in view of Grinstein and further in view of Wedel teaches “The system of claim 1, wherein the processing of the data analysis query further comprises: representing the results as a table comprising fields; and determining a type of graph and a number of divisions of the graph based on a format of one of the fields.” (See Grinstein: Fig. 4-5 and [007]) (Data pool further includes an interface configured to retrieve, for example, a data set, table, view, join, graph, dimension, record, count, value, dimension type, and/or data type etc.)

	As per claim 23, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.
	As per claim 24, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
	As per claim 25, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.

Regarding claim 26, Nguyen in view of Grinstein and further in view of Wedel teaches “The system of claim 1, wherein the local embedded database is compiled as an SQLite database.”
                                          
				 Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached M-Fri 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154      

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154